DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 10/29/2021, which have been entered. Claims 16-24 are pending and newly added. Claims 1-9 have been canceled. Claim 10 is currently amended. Claims 11-15 were previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
3.	Claim 16 is objected to because of the following informalities: In the definition for Y on pg. 3, NarN should be written as NArN.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
4.	Claims 10 & 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2005/0074632 A1), in view of Schaefer et al. (US 2014/0252280 A1).
[AltContent: oval][AltContent: oval]*The species elected by Applicant is compound: 
    PNG
    media_image1.png
    193
    223
    media_image1.png
    Greyscale
 
[AltContent: oval][AltContent: oval]	As to new, independent claim 16, Lee teaches a compound of Formula (2) 
    PNG
    media_image2.png
    227
    294
    media_image2.png
    Greyscale
 wherein R11 and R12 may combine together to form an unsubstituted C6 unsaturated ring (i.e. phenyl; see para. 0027-0028), where each of R1, R2, R3, R4, R5, R6, R7, R10 are hydrogen (see para. 0011), and where adjacent groups R8 and R9 may combine together to form a substituted C2-C30 heteroaryl group (see para. 0026). The circles within the elected compound Eg01 and circles around R8 and R9 in Lee’s Formula 2 were added by the Examiner for reference.
	Lee fails to explicitly disclose that the combined, substituted C2-C30 heteroaryl group [circled positions R8 and R9] are the portion of the elected compound Eg01 included by the smaller circle drawn above. The computer program ChemDraw Professional’s “convert structure to name” feature names this Eg01 circled portion as 1-phenylindoline, reproduced here:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  Lee’s bonding positions R8 and R9 correspond to labels 2 and 3 on this ChemDraw structure of 1-phenylindoline.
Schaefer, in analogous art of electroluminescent devices (see abstract), teaches that a C2-C30 heteroaryl group represents a condensed ring system with nitrogen as a hetero atom, such as an indolyl or a carbazolyl, which can be substituted (see para. 0052). ChemDraw structures of these groups are shown here:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
           
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Schaefer discloses that a preferred C2-C30 heteroaryl group is 3-(9-phenyl-carbazolyl) (see para. 0053). ChemDraw shows that this structure is: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, the dot above “C” being a binding radical. This substituted carbazolyl in Schaefer corresponds to the portion of the elected compound Eg01 included by the larger circle drawn above.
Therefore, in view of the teaching of Schaefer, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the compound taught by Lee by incorporating the C2-C30 heteroaryl group(s) taught by Schaefer to arrive at the claimed invention because Lee suggests that adjacent groups R8 and R9 may combined together to form an unsaturated ring, for example a C2-C30 heteroaryl group (see Lee para. 0026, 0011). Schaefer clearly 
	It is noted that the chemical compound explained above is a representative, but non-limiting, example of a compound disclosed by Lee and Schaefer. The prior art teaches a multitude of base formulas, bonding positions and substituent groups that correspond to Applicant’s elected compound. There has been no showing of unexpected results for the specific claimed formula, for example how a condensed ring (i.e. “combined to form a ring”) differs from a direct carbon to carbon bond, or why bonding to an aryl carbon on a carbazolyl imparts different properties than bonding to a nitrogen on a carbazolyl. The prior art teaches both condensed rings and direct bonds as options, so this is an obvious selection to one of ordinary skill in the art. Lee and Schaefer are not limited to only the drawn structures.
As to new claims 17-24, the elected structure Eg01 includes all of the further limitations of these dependent claims. Thus, Lee and Schaefer support a case of prima facie obviousness for claims 17-24 as well as independent claim 16.
As to claim 10, Lee and Schaefer teach a formulation comprising at least one compound according to claim 16 [elected compound Eg01] and at least one solvent (see Schaefer para. 0184: organic layers of an OLED can be applied from solutions or suitable solvents, employing coating techniques known to those skilled in the art; see Schaefer para. 0028, 0036-0037: compounds used in any layer of an EL device, for example OLEDs; see Lee para. 0056: electroluminescent layer (EML) may be made of any material, for example a compound of Formula (1)). Further, combining a known compound and a solvent to prepare a formulation requires no inventive skill.


Response to Arguments
5.	Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 
	On pgs. 15-16 of the Remarks, Applicant lists requirements for a proper 35 U.S.C. 103 rejection and argues that when applying the law to the instant facts, the references relied upon by the Office Action, alone or in combination, do not disclose, suggest or enable Applicant’s invention.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
On pg. 18 of the Remarks, Applicant argues Schaefer para. [0052] only refers to when R1 and R1’ are a C2-C30 heteroaryl group and that R1 and R1’ have so many more (a laundry list) of possibilities defined in para. [0030].
However, Schaefer teaches 3-(9-phenyl-carbazolyl) as a preferred C2-C30 heteroaryl group in para. [0053], thus one of ordinary skill in the art would have 4.
On Remarks pg. 19, Applicant argues that neither Lee nor Schaefer teaches the specific substitution pattern with regard to the group of formula (Cbz-1) as defined in claim 16 which [allegedly] leads to a significant increase of the OLEDs performances in terms of lifetime, which is a critical feature of the claimed invention. Applicant says that this technical effect is shown in Tables 1-3 of the present application with the comparative example V1 comprising the compound SdT01 as matrix material, which would be the same as selectively choosing R1 and R1’ of Schaefer to be a carbazole bonded to the structure through the nitrogen. On Remarks pg. 20, Applicant argues that it can be seen in Table 2 that the use of the compound EG01 instead of the compound SdT01 in an OLED leads to a significant increase of the lifetime (30-50) compared to (80-100) and that this result is clearly unexpected and superior.
However, the elected claims are drawn to a compound of the formula (1) and is n limited to use in an OLED product [note that no features of an “OLED” are recited in examined claims 16-24 & 10]. Tables 1-3 in the present specification show specific compound(s) within an OLED layer structure, which is not commensurate in scope with the claimed invention, drawn to a compound, not a product containing the same. If an OLED containing the elected compound species Eg01, or the much broader genus formula (1), as a layer therein is a patentable invention, then the claims should be drawn to an OLED product instead of simply “A compound…”.
Applicant then argues on Remarks pg. 20 that the rejection is based on hindsight and there is no reason to modify Lee as suggested by the Examiner.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	For at least the reasons presented above, the claim rejections are maintained.


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        February 8, 2022